DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 8/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elongate rod” must be shown or the feature(s) canceled from the claim(s). It is unclear what element, if any, number 106 is identifying in figure 4a.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 9 recites the limitation "the rod".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the rod” is the same as the “elongate rod” found in claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Angermeier (DE10229193 hereinafter Angermeier) in view of Dunstan (US20100031857 hereinafter Dunstan).
With regard to claim 1, Angermeier teaches: 
A kit for installing a door in a vent opening of a poultry house comprising: 	
a panel (window, 2), the panel being substantially rectangular (2) and positioned within a substantially rectangular frame (“frame or casement (2) of the window”, abstract line 1); 
And a pivot (see annotated figure below)

    PNG
    media_image1.png
    399
    540
    media_image1.png
    Greyscale


Angermeier is silent to a transparent or translucent panel.

It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Angermeier, to make the panel transparent or translucent, because the panel of Angermeier is a window or skylight, and the purpose of a window or skylight is to let light in as opposed to an opaque panel, thus being transparent or translucent. Additionally, it has been held that selecting a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (MPEP 2144.07).


Angermeier does not teach: an elongate rod positioned within the frame, the elongate rod having first and second opposite ends extending outwardly from the frame; and a first 

However, Dunstan teaches:
 a pivot with an elongated rod (30) positioned within a frame (2) with first bracket (22) and second bracket (24) for receiving the end of the elongated rod. 
It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Angermeier, to have included the pivot structure of Dunstan, because all of the elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known arrangement for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

With regard to claim 2, Angermeier further teaches:
a handle apparatus (4) attached to an outer surface of the transparent or translucent panel (window, 2), wherein the handle apparatus (4) includes an elongate section (see annotated figure below) extending outwardly from the outer surface of the transparent or translucent panel (window, 2)

    PNG
    media_image2.png
    399
    540
    media_image2.png
    Greyscale




With regard to claim 9, Angermeier further teaches: 
the frame (“frame or casement (2) of the window”, abstract line 1) is pivotable about the rod (when provided with pivot structure of Dunstan) between a closed position (figure 1) wherein the vent opening is closed by the door apparatus and an open position (figure 2) wherein the vent opening is exposed

Claims 3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angermeier in view of Dunstan, further in view of Thomas (AU2009212882 hereinafter Thomas).

With regard to claim 3, Angermeier does not teach that it’s handle apparatus (4) is comprised of glass filled nylon.

It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Angermeier, having the material of Thomas, such that the handle apparatus be comprised of glass filled nylon, as such modification would allow for the handle to be comprised of a tough and wear resistant material that can “enable the handle assembly to be grasped during operation”, [page 19, line 2].

With regard to claim 10, Angermeier further teaches: 
an elongate connecting member (5) having a first end (side closest to 4) and a second end (side closest to 1), and wherein an opening is formed in the elongate section of the handle (4) apparatus for receiving the first end of the elongate connecting member (5).

With regard to claim 11, Angermeier further teaches:
the elongate connecting member (5) is a cable (“a bendable link 5, for example a rope or a chain”)

With regard to claim 12, Angermeier further teaches:
The kit according to claim 10, wherein the first end of the elongate connecting member (5) is attached to the elongate section of the handle apparatus (4).

With regard to claim 13, Angermeier further teaches: 


With regard to claim 14, Angermeier further teaches: 
the second end of the elongate connecting member (5) is attached to the winch (7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DANIEL ALVAREZ/          Examiner, Art Unit 3637                                                                                                                                                                                              
/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637